Citation Nr: 1511842	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  08-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a schedular rating in excess of 20 percent for lumbosacral degenerative disc and degenerative joint disease, to include entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), from March 26, 2014, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968 and from August 1979 to August 1996.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) a January 2012 Board decision that denied a rating higher than 20 percent.  A Motion for Partial Remand was filed that the Court granted in an August 2012 Order.  In March 2013, the Board again denied entitlement to a schedular rating higher than 20 percent for the Veteran's degenerative disc and joint disease of the lumbosacral spine.  Further, the Board remanded the matter of entitlement to a rating in excess of 20 percent for that disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

The Veteran again filed an appeal to the Court regarding the portion of the March 2013 Board decision that denied a schedular rating higher than 20 percent; the Court granted the motion in a March 2014 Order.  

In a March 2014 decision, the Board denied entitlement to a rating in excess of 20 percent for degenerative disc and joint disease of the lumbosacral spine on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).  That decision is final.  See 38 U.S.C.A. § 7104(b).  As the Board already considered and denied a higher rating for the low back disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321 in the final March 25, 2014 decision, only the time period from March 26, 2014 forward is currently for consideration with respect to an extraschedular rating.

The Board has once again reviewed the entire record and it appears issues previously remanded by the Board in January 2012 are still not ready for Board consideration, so they will not be considered in this decision.  In particular, these issues are service connection for bilateral foot and ankle disabilities, whether new and material evidence has been submitted to reopen the claim for service connection for otitis media of the left ear, and entitlement to a TDIU.  THESE MATTERS ARE REFERRED TO THE RO FOR COMPLIANCE WITH THE JANUARY 2012 BOARD REMAND.

Separate ratings for bilateral lower extremity radiculopathy associated with the low back disability were initially granted in a rating decision in December 2009 and most recently readjudicated in a July 2014 rating decision.  Also, during the course of the appeal, a July 2014 decision granted service connection for low back surgical scars associated with the service-connected low back disability.  The Veteran has not appealed any of these determinations, so these claims are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

The Board notes that the Veteran's disability has been assigned temporary total ratings during the course of the appeal (i.e., from October 24, 2008 to November 30, 2008, and from June 20, 2014, to July 31, 2014) and the analysis below is exclusive of those periods in which a 100 percent rating is already in place.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDING OF FACT

Without the benefit of a spinal cord stimulator, the Veteran's service-connected low back disability was shown to be manifested by limitation of motion, flare-ups, significant pain, and functional impairment that more closely approximates limitation of flexion to 30 degrees or less; at no time was there evidence of ankylosis of the thoracolumbar spine, incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, or associated neurological manifestations that are not already compensated/service connected.

CONCLUSION OF LAW

The criteria for a 40 percent rating, but no higher, are met for lumbosacral DDD and DJD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (Codes) 5235-5243 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In assessing the appropriateness of the ratings for the disability at issue, the Board has reviewed all of the evidence in the Veteran's claims file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, however, it need not discuss each piece of evidence, certainly not in exhaustive detail.  See id.  The analysis below therefore focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning these claims.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to him or her.  Id.


Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, which is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.

Ideally, this notice should precede the initial adjudication of the claim by the RO as the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

An August 2009 letter provided all required notice, followed by adequate time for the Veteran to submit information and evidence.  The matter has since been readjudicated in a November 2014 supplemental statement of the Case (SSOC), so any timing error has been cured.

VA also has a duty to assist the Veteran in fully developing his claim.  This duty includes assisting him in procuring of relevant records, including service treatment records (STRs) and post-service VA and private treatment records.  This additional duty also includes providing an examination for an opinion when necessary to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

All necessary development has been accomplished.  Service treatment records, VA treatment records, and non-VA treatment records are associated with the claims file.  The Veteran was afforded VA examinations, to include an examination in compliance with the Board's July 2014 remand directives.

The Board finds that all necessary development has been accomplished, and therefore appellate review of the claim may proceed without prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993)


Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2014).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  When, after careful consideration of all the procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's low back disability may be rated under the General Rating Formula for Diseases and Injuries of the Spine set forth in 38 C.F.R. § 4.71a, Codes 5235-5243.  Under this General Formula, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   Id.

A 40 percent rating requires forward flexion of his thoracolumbar (thoracic and lumbar) spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id.

A higher 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine, and an even higher and maximum 100 percent rating requires unfavorable ankylosis of her entire spine.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees; backward extension is from 0 to 30 degrees; left and right lateral flexion (side bending) is from 0 to 30 degrees; and left and right rotation (twisting to each side) is from 0 to 30 degrees.  See Note (2) in Codes 5235-5242, also referencing 38 C.F.R. § 4.71a, Plate V.

Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Note (5) in Codes 5235-5242 further explains that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

The Veteran's lumbar spine disability also may be rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes found in Diagnostic Code 5243.  IVDS is evaluated either on the total duration of incapacitating episodes over the past twelve months, so year, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.  

Diagnostic Code 5243 provides a 10 percent rating when there are incapacitating episodes having a total duration of at least one but less than two weeks during the past 12 months.  A 20 percent rating is assigned there are incapacitating episodes having a total duration of at least two but less than four weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least four but less than six weeks per year.  A maximum 60 percent rating is available when there are incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  See 38 C.F.R. § 4.71a.  Note (1) in Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician.

Note (1) in the General Rating Formula also specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.


Analysis

In the most recent JMR, the parties agreed that the reasons and bases for the denial of the claim were inadequate.  They specifically noted that the September 2009 VA examination testing was done with the Veteran's spinal cord stimulator active and that in Jones v. Shinseki, 26 Vet. App. 56 (2012) the Court held that in assigning disability ratings the Board may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria.  In other words "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Id, at 63.  The parties therefore concluded that the Board denied a higher rating, at least in part, based on the range of motion findings in September 2009 and failed to discuss the fact that these studies were performed while the spinal cord stimulator was on and that the rating criteria do not explicitly contemplate ameliorative effects, such as with a spinal cord stimulator.  

In response to the JMR, the Board remanded the matter in July 2014 in order to conduct an examination that would offer more accurate findings without the use of the spinal cord stimulator, which the record shows was removed in January 2014.

VA spine examinations were conducted in June and September 2014 that revealed identical complaints and findings.  The examiners found no evidence of spinal ankyloses and the Veteran's IVDS did not produce incapacitating episodes.  The Veteran had flare-ups and during these times he was unable to do anything.  Forward flexion of the lumbar spine was limited to 60 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 5 degrees, and bilateral lateral rotation to 10 degrees.  All ranges of motion produced painful motion beginning at the end ranges.  The Veteran was not able to perform any repetitive testing due to being in too much pain.  He was found to have functional loss, impairment, and/or additional limitation of range of motion after repetition due to less movement than normal, weakened movement, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weight/bearing.  There was localized tenderness over the thoracolumbar spine and the Veteran had muscle spasms and guarding resulting in abnormal gait or abnormal spinal contour.  See VA Examination and C&P Exam received in VBMS on June 25, 2014 and September 23, 2014.

In contrast, on September 2009 VA examination with the spinal cord stimulator on, the low back findings revealed flexion limited to 43 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, left lateral rotation to 30 degrees, right lateral flexion to 20 degrees, right lateral rotation to 30 degrees, and objective evidence of pain on active motion.  See VA Examination received in VBMS on September 22, 2009.

Throughout the appeal, there are periods when the spinal cord stimulator was not functioning fully or was off and during these times the Veteran had a significant increase in pain and functional impairment was indicated.  

In January 2007, prior to placement of the spinal cord stimulator, the Veteran complained of a burning pain in his lower back that he rated 10/10 in severity.  See page 63 of Medical Treatment Record - Government (MTR-G) received in VBMS on February 28, 2008.

An April 2011 VA treatment record shows the Veteran reported that his back pain was 8 out of 10 with the spinal cord stimulator off and 5 out of 10 with it on.  He reported begin more functional after the stimulator was placed.  Another April 2011 VA treatment record notes the Veteran's complaints of "unbearable" back pain that affected his sleep, physical activities, and ADLs.  The pain was worsened with waking and moving.  It was noted in records this month that his spinal cord stimulator needed reprogramming for more back relief.  In November 2011, the Veteran reported having back pain that was 6 out of 10 and that his spinal cord stimulator was current off due to upcoming surgery.  See pages 450, 570, 579, and 580 of CAPRI records received in Virtual VA (VVA) on March 12, 2013.

In September 2012, the spinal cord stimulator was not providing good coverage in the lower back and his pain was 7/10.  Physical examination revealed tenderness to palpation along the midline and paraspinal musculature of the lumbar spine.  There was also increased pain with extension and flexion of the lumbar.  See page 18 of Medical Treatment Record - Non-Government (MTR-NG) received in VBMS on June 12, 2014.

In April 2014, he was seen at the VA Emergency Department with reports of a 2 month history of constant sharp aching lower back and hip pain that was 10/10.  See page 2 of CAPRI records received in VVA on April 21, 2014.  

A May 2014 VA treatment record indicates the Veteran has had significant pain since the removal of his spinal cord stimulator.  See page 144 of MTR - G received in VBMS on August 20, 2014.

In a comparison of these findings, it is apparent that without the spinal cord stimulator there was enough additional impairment to at least approximate the criteria for a 40 percent rating, particular in light of his functional impairment during flare ups and the Veteran's inability to perform repetitive testing due to pain.  See 38 C.F.R. §§ 4.40, 4.45.

A rating higher than 40 percent is not warranted because at no time has the low back disability been manifested by ankylosis of the spine.  See the VA Examinations received in VBMS on September 22, 2009, June 25, 2014, and September 23, 2014.  The fact that the Veteran has motion of the spine, albeit with limitations noted above, does not present a disability picture that approximates ankylosis.  Accordingly, a preponderance of the evidence is against a rating in excess of 40 percent for the low back disability under the General Rating Formula.

The Veteran is also not shown to have neurological manifestations such as bowel or bladder dysfunction that may be rated separated.  See page 63 of MTR - G received in VBMS on February 28, 2008; pages 2 and 28 of CAPRI records received in VVA on April 21, 2014, and page 775 of CAPRI records received in VVA on March 12, 2013.

With respect to DC 5243, the Veteran's low back disorder does not produce incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS requiring bed rest prescribed by a physician and treatment by a physician).  The VA examiners in September 2009, June 2014, and September 2014 specifically noted that there were no incapacitating episodes due to IVDS.  Therefore, a rating in excess of 40 percent is not warranted under DC 5243, as there is no evidence of incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  

Accordingly, a 40 percent rating, but no higher, is warranted for the low back disability, for the entire appellate period.

With respect to the time period from March 26, 2014 forward, referral for extraschedular consideration of the Veteran's lumbar spine disability is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  His degenerative joint and disc disease of the lumbar spine is manifested by significant pain and limitation of motion, with flare-ups. The General Rating Formula specifically compensates for pain and limitation of motion.  See 38 C.F.R. § 4.71a. Moreover, sections 4.40 and 4.45 of the regulations also take into account functional impairment due to pain, weakness, incoordination, and fatigability.  The fact that the Veteran's low back disability might limit his ability to do specified kinds of work or recreational activities is contemplated by the rating criteria, which is designed to compensate for the average impairment of earning capacity due to a particular disability.  See VAOPGCPREC 6-96 (August 16, 1996); Thun, 22 Vet. App. at 116; 38 C.F.R. § 4.1.  Accordingly, a comparison of the Veteran's lumbar spine disability with the schedular criteria does not show that it presents an exceptional or unusual disability picture.  See id.  Therefore, the evaluation of this disability will not be referred for extraschedular consideration.


ORDER

A 40 percent rating for DDD and DJD of the lumbosacral spine is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


